DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed June 27, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-18 and 20-21 are currently pending.  Claims 1, 4, 10, 14 and 21 are currently amended.  Claim 19 is cancelled.  Claims 6-9, 13, 18 and 20 are withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Withdrawn
RE: Rejection of Claims 1-5, 10-12, 14-17 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding claims 1, 10 and 21 and the recitation of the phrase “ready-to-use”, Applicant has amended the claims to remove this phrase. Applicant’s amendment obviates the previous rejection of claims 1-5, 10-12, 14-17 and 21.  However, the amendment has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, regarding the concentration of the blood platelet lysate, claim 4 recites the broad recitation 1-50%, and the claim also recites 1-40%, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Rejection Withdrawn
RE: Rejection of Claim(s) 1-5, 12, 14 and 15 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patel:
Claims 1 and 10 have been amended to require providing a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD).  It is noted that although Patel teaches the use of anticoagulants when concentrating or collecting platelets, Patel does not specifically teach providing a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD) as now recited in claims 1 and 10.  
Therefore, due to the claim amendments, the rejection under 102(a)(1) and 102(a)(2) has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 1-5, 12, 14 and 15 above;
Rejection of Claims 10-11 and 21, under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claims 1-5, 12, 14 and 15 above, and further in view of Wagner:
For the reasons discussed above, the anticipation rejection over Patel is withdrawn, and thus the obviousness rejections that are based on the same basis are likewise withdrawn.  However, the amendments have necessitated a new ground of rejection, as set forth below.

Rejection(s) Maintained
	Claims 1-5, 10-12, 14-17 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., (WO 2013/000672, previously cited; IDS 1/11/2019) (“Wagner”), in view of Patel et al., (US 2013/0195959; previously cited) (“Patel”).
The rejection has been updated in view of Applicant’s claim amendment submitted June 27, 2022.
Regarding claim 1, Wagner is directed to a method for cultivating cells (mesenchymal stromal cells or fibroblasts) on/in the surface of a three-dimensional gelled scaffold comprising 1-60% human platelet lysate (HPL) (page 3, lines 8-20). Wagner teaches a two-phase system comprising (a) a liquid medium and (b) a three-dimensional, gel-like substrate.  The three-dimensional, gel-like substrate comprises blood platelet lysate and is free of a gelatinization-inhibiting substance, e.g. heparin (page 3, lines 13-15; page 15, lines 7-8; FIG. 8A). The liquid medium comprises the blood platelet lysate in combination with a gelatinization-inhibiting substance (page 6, lines 10-13).
Wagner (page 5, lines 12-28, to page 6, lines 1-8) specifically teaches the following method:
	a) Providing a thrombocyte concentrate, reads on “providing a thrombocyte concentrate comprising platelets”;
	b) Harvesting blood platelets from said concentrate;
	c) Lysing said platelets, reads on “lysing the blood platelets so as to produce  a platelet lysate”;
	d) Adding at least one medium component to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and
	e) Allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C so as to obtain a gel-like substrate (i.e. three-dimensional substrate, see FIG. 1) comprising blood platelet lysate (HPL-gel substrate).
Thus, Wagner’s method reads on “A method for producing a material for preparing a three-dimensional substrate for cultivating cells”.
	Wagner teaches the blood platelet lysate, either pure or diluted, spontaneously gelatinizes at approximately 37 °C (page 5, lines 22-25).  Wagner specifically teaches the three-dimensional, gel-like substrate comprising the blood platelet lysate is substantially devoid of a gelatinization-inhibiting substance (page 3, lines 13-16; page 6, lines 10-13; and page 15, lines 6-8). Thus, Wagner’s disclosed three-dimensional platelet lysate gel-material reads on, “…being free of heparin…”.  
Wagner further teaches the medium component comprises a standardized medium composition for cell culture, e.g. DMEM low glucose (DMEM-LG). Wagner further teaches the culture medium contains essential growth factors and all necessary nutrients for cell cultures without undesired serum components.  Furthermore, the substrate may comprise 1 -40 % blood platelet lysate, specifically the gel-like substrate according to the invention may comprise 10 % HPL (human platelet lysate), 89 % DMEM, and 2mM L-glutamine (page 5, lines 26-28 to page 6, lines 1-8).
	Wagner’s teaching at pages 5-6 does not further comment on whether or not whether or not the thrombocyte concentrate comprising platelets was supplemented with Acid-Citrate-Dextrose (ACD).  However, Wagner (page 14, lines 20-25) further teaches processing and concentrating platelets to produce a 200 mL platelet concentrate supplemented with Acid-Citrate-Dextrose (ACD), prior to lysing the platelets to produce a platelet lysate.
Thus, Wagner does render obvious providing a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD), that is, Wagner teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for producing a platelet lysate by providing a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD), is within the scope of the teachings of Wagner, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to provide a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD).  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Wagner.
Further regarding claim 1, it is noted that Wagner does not further teach lyophilization of the platelet lysate prior to addition to the culture medium for preparing the gel-like substrate.  However, Patel is directed to a method of preparing a platelet lysate composition for therapeutic use or as a culture medium. The method comprises steps of concentrating platelets from a platelet source, lysing the platelets to form a plurality of lysates, and further lyophilizing the lysates to form lyophilized platelet lysates containing released concentrations of available growth factors, cytokines, and chemokines (paragraph [0002]-[0003]). 
Patel (Example 1), as set forth above, teaches well-known methods for lyophilizing platelet lysates, and thereafter rehydrating for immediate use (Example 4), or the product can be stored for extended periods of times at room temperature, or even years at below freezing temperatures, such as storage at about -80°C, for about 5 years or more (Example 1). Thereafter, the lyophilized platelet lysate product is reconstituted for immediate use when needed, specifically using a liquid medium such as DMEM or saline (paragraphs [0027]-[0028] and [0033]).  Thus, Patel has established it was well-known in the art to lyophilize platelet lysate products in order to have a readily available off-the-shelf product that is useful as a cell culture supplement that provides beneficial growth factors and cytokines (paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lyophilize the platelet lysate of Wagner in order to provide a dry product that can be easily stored at room temperature and thus does not require expensive freezers, as well as being readily available at the time of need, thus permitting the advance preparation of the product.
The person of ordinary skill in the art would have been motivated to modify the method of Wagner to include lyophilizing the platelet lysate, as taught by Patel, for the predictable result of successfully preserving the platelet lysate in a manner that permits cost-cutting storage at room temperature and advance preparation, therefore being readily available at the time of need, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wagner and Patel because each of these teachings are directed at using platelet lysates in cell culture as well as for therapeutic uses.
Further regarding claim 1 and the limitation “and provided to be reconstituted by addition of water at a place of use”, it is noted this recitation is considered only to be an intended use recitation which does not further define or limit the lyophilization step. In this case, this limitation merely states the intended use of the lyophilized platelet lysate at the place of use.  As such, the limitation "provided to be reconstituted by addition of water at a place of use " does not affect the patentability of the claimed method.  Methods are defined by their constituent steps, not by an intended use or application. See MPEP 2111.02
Regarding claims 2-4, it is noted Wagner teaches adding at least one standardized medium composition for cell culture, specifically DMEM, to obtain a medium comprising 1-60% blood platelet lysate, thus meeting the limitation of claims 2-4.
	Regarding claim 5, as set forth above regarding claim 1, Wagner teaches platelet lysates can be generated by a simple freeze-thaw process (page 1, lines 24-25), thus meeting the limitation of claim 5.
	Regarding claims 10 and 21, and the limitations directed to preparing a three-dimensional substrate for culturing cells, it is noted as set forth above regarding claim 1, the combined prior art teaches providing a platelet lysate material by:
	a) Providing a thrombocyte concentrate comprising platelets supplemented with ACD;
	b) Harvesting blood platelets from said concentrate;
	c) Lysing the blood platelets to provide a platelet lysate material comprising blood platelet lysate; and
	d) Lyophilizing the platelet lysate to provide a lyophilized dry material which is free of any gelatinization-inhibiting substance, specifically heparin, which is prepared by:
 providing a thrombocyte concentrate comprising platelets supplemented with ACD; 
lysing the blood platelets to produce a platelet lysate; 
lyophilization of the platelet lysate to provide the lyophilized dry material, and preparing the three-dimensional substrate for cultivating cells by adding an aqueous medium (DMEM) or saline (i.e. adding water to the lyophilized dry material at a place of use).
	As to the limitation “preparing the three-dimensional substrate for cultivating cells” it is noted, as set forth above regarding claim 1, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate (i.e. preparing the three-dimensional substrate) comprising blood platelet lysate. Cells were thereafter seeded on the HPL gel (human platelet lysate gel) (FIG. 1 and page 5, lines 12-28, to page 6, lines 1-8; page 18, lines 25-30; page 19, lines 15-17), thus the combined prior art meets the limitations of claims 10 and 21.
	Regarding claim 11, Wagner teaches seeding mesenchymal stem cells (MSCs) on the HPL-gel substrates (platelet lysate gel substrates) (page 18, lines 25-30; page 19, lines 15-17; FIG. 1), thus meeting the limitation of claim 11.
	Regarding claim 12, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate comprising blood platelet lysate (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claim 12.
	Regarding amended claim 14 and the limitation “wherein the gelatinization-inhibiting substance is heparin”, it is noted, as set forth above regarding claim 1, Wagner teaches the blood platelet lysate, either pure or diluted, spontaneously gelatinizes at approximately 37 °C (page 5, lines 22-25).  Wagner specifically teaches the three-dimensional, gel-like substrate comprising the blood platelet lysate is substantially devoid of a gelatinization-inhibiting substance, such as heparin (page 3, lines 13-16; page 6, lines 10-13; and page 15, lines 6-8). Thus, Wagner’s teaching reads on “wherein the gelatinization-inhibiting substance is heparin”, thus meeting the limitation of claim 14.
Regarding claims 15-17 and the limitations directed to the concentration of the platelet lysate, it is noted as set forth above regarding claim 12, Wagner teaches Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate (claimed range lies within the prior art range) (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claims 15-17.   
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

New Ground of Rejection
	Claims 1-5, 10-12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., (WO 2013/000672, previously cited; IDS 1/11/2019) (“Wagner”), in view of Houze et al., (WO 2013/076507; IDS 1/11/2019) (“Houze”).
Regarding claim 1, Wagner is directed to a method for cultivating cells (mesenchymal stromal cells or fibroblasts) on/in the surface of a three-dimensional gelled scaffold comprising 1-60% human platelet lysate (HPL) (page 3, lines 8-20). Wagner teaches a two-phase system comprising (a) a liquid medium and (b) a three-dimensional, gel-like substrate.  The three-dimensional, gel-like substrate comprises blood platelet lysate and is free of a gelatinization-inhibiting substance, e.g. heparin (page 3, lines 13-15; page 15, lines 7-8; FIG. 8A). The liquid medium comprises the blood platelet lysate in combination with a gelatinization-inhibiting substance (page 6, lines 10-13).
Wagner (page 5, lines 12-28, to page 6, lines 1-8) specifically teaches the following method:
	a) Providing a thrombocyte concentrate, reads on “providing a thrombocyte concentrate comprising platelets”;
	b) Harvesting blood platelets from said concentrate;
	c) Lysing said platelets, reads on “lysing the blood platelets so as to produce a platelet lysate”;
	d) Adding at least one medium component to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and
	e) Allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C so as to obtain a gel-like substrate (i.e. three-dimensional substrate, see FIG. 1) comprising blood platelet lysate (HPL-gel substrate).
Thus, Wagner’s method reads on “A method for producing a material for preparing a three-dimensional substrate for cultivating cells”.
	Wagner teaches the blood platelet lysate, either pure or diluted, spontaneously gelatinizes at approximately 37 °C (page 5, lines 22-25).  Wagner specifically teaches the three-dimensional, gel-like substrate comprising the blood platelet lysate is substantially devoid of a gelatinization-inhibiting substance (page 3, lines 13-16; page 6, lines 10-13; and page 15, lines 6-8). Thus, Wagner’s disclosed three-dimensional platelet lysate gel-material reads on, “…being free of heparin…”.  
Wagner further teaches the medium component comprises a standardized medium composition for cell culture, e.g. DMEM low glucose (DMEM-LG). Wagner further teaches the culture medium contains essential growth factors and all necessary nutrients for cell cultures without undesired serum components.  Furthermore, the substrate may comprise 1 -40 % blood platelet lysate, specifically the gel-like substrate according to the invention may comprise 10 % HPL (human platelet lysate), 89 % DMEM, and 2mM L-glutamine (page 5, lines 26-28 to page 6, lines 1-8).
	Wagner’s teaching at pages 5-6 does not further comment on whether or not whether or not the thrombocyte concentrate comprising platelets was supplemented with Acid-Citrate-Dextrose (ACD).  However, Wagner (page 14, lines 20-25) further teaches processing and concentrating platelets to produce a 200 mL platelet concentrate supplemented with Acid-Citrate-Dextrose (ACD), prior to lysing the platelets to produce a platelet lysate.
Thus, Wagner does render obvious providing a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD), that is, Wagner teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for producing a platelet lysate by providing a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD), is within the scope of the teachings of Wagner, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to provide a thrombocyte concentrate comprising platelets supplemented with Acid-Citrate-Dextrose (ACD).  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Wagner.
Further regarding claim 1, it is noted that Wagner does not further teach lyophilization of the platelet lysate prior to addition to the culture medium for preparing the gel-like substrate.  However, Houze is directed to a method of preparing a platelet lysate composition for therapeutic use (Abstract). Houze (Fig. 1) illustrates the platelet lysate is lyophilized, and thereafter used to prepare the platelet-rich gel that is subsequently seeded with stem cells (page 18, lines 25-28).  Houze teaches lyophilization of the platelet lysate composition produces a stabilized, freeze-dried powder that contains growth factors which are useful in wound healing (page 6, lines 23-26), and lyophilization of the platelet lysate provides the advantage of longer shelf-life, easy storage and handling since it can be kept in a small place, and has the further advantage of being applied in a formulation such as a gel (page 19, lines 29-31 to page 20, lines 1-4).
Houze further teaches the lyophilized platelet lysate composition can be combined with water just prior to use and a gel-like product will be formed, and the composition can be combined with mesenchymal stem cells (page 23, lines 14-25).
Thus, Houze has established it was well-known in the art to prepare platelet lysate compositions by lyophilization in order to provide a product that is easier to store, has the advantage of a longer shelf-life and is a readily available off-the-shelf product that is useful as a cell culture substrate that provides beneficial growth factors and cytokines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lyophilize the platelet lysate of Wagner in order to provide a stable product having a long shelf-life that can be easily stored and thus does not require expensive storage conditions, as well as being readily available at the time of need, thus permitting the advance preparation of the product.
The person of ordinary skill in the art would have been motivated to modify the method of Wagner to include lyophilizing the platelet lysate, as taught by Houze, for the predictable result of successfully preserving the platelet lysate in a manner that permits long shelf-life, cost-cutting storage and advance preparation, therefore being readily available at the time of need, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wagner and Houze because each of these teachings are directed at using platelet lysates in cell culture as well as for therapeutic uses.
Further regarding claim 1 and the limitation “and provided to be reconstituted by addition of water at a place of use”, it is noted this recitation is considered only to be an intended use recitation which does not further define or limit the lyophilization step. In this case, this limitation merely states the intended use of the lyophilized platelet lysate at the place of use.  As such, the limitation "provided to be reconstituted by addition of water at a place of use " does not affect the patentability of the claimed method.  Methods are defined by their constituent steps, not by an intended use or application. See MPEP 2111.02
Regarding claims 2-4, it is noted Wagner teaches adding at least one standardized medium composition for cell culture, specifically DMEM, to obtain a medium comprising 1-60% blood platelet lysate, thus meeting the limitation of claims 2-4.
	Regarding claim 5, as set forth above regarding claim 1, Wagner teaches platelet lysates can be generated by a simple freeze-thaw process (page 1, lines 24-25), thus meeting the limitation of claim 5.
	Regarding claims 10 and 21, and the limitations directed to preparing a three-dimensional substrate for culturing cells, it is noted as set forth above regarding claim 1, the combined prior art teaches providing a platelet lysate material by:
	a) Providing a thrombocyte concentrate comprising platelets supplemented with ACD;
	b) Harvesting blood platelets from said concentrate;
	c) Lysing the blood platelets to provide a platelet lysate material comprising blood platelet lysate; and
	d) Lyophilizing the platelet lysate to provide a lyophilized dry material which is free of any gelatinization-inhibiting substance, specifically heparin, which is prepared by:
 providing a thrombocyte concentrate comprising platelets supplemented with ACD; 
lysing the blood platelets to produce a platelet lysate; 
lyophilization of the platelet lysate to provide the lyophilized dry material, and preparing the three-dimensional substrate for cultivating cells by adding an aqueous medium (DMEM) or saline (i.e. adding water to the lyophilized dry material at a place of use).
	As to the limitation “preparing the three-dimensional substrate for cultivating cells” it is noted, as set forth above regarding claim 1, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate (i.e. preparing the three-dimensional substrate) comprising blood platelet lysate. Cells were thereafter seeded on the HPL gel (human platelet lysate gel) (FIG. 1 and page 5, lines 12-28, to page 6, lines 1-8; page 18, lines 25-30; page 19, lines 15-17), thus the combined prior art meets the limitations of claims 10 and 21.
	Regarding claim 11, Wagner teaches seeding mesenchymal stem cells (MSCs) on the HPL-gel substrates (platelet lysate gel substrates) (page 18, lines 25-30; page 19, lines 15-17; FIG. 1), thus meeting the limitation of claim 11.
	Regarding claim 12, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate comprising blood platelet lysate (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claim 12.
	Regarding amended claim 14 and the limitation “wherein the gelatinization-inhibiting substance is heparin”, it is noted, as set forth above regarding claim 1, Wagner teaches the blood platelet lysate, either pure or diluted, spontaneously gelatinizes at approximately 37 °C (page 5, lines 22-25).  Wagner specifically teaches the three-dimensional, gel-like substrate comprising the blood platelet lysate is substantially devoid of a gelatinization-inhibiting substance, such as heparin (page 3, lines 13-16; page 6, lines 10-13; and page 15, lines 6-8). Thus, Wagner’s teaching reads on “wherein the gelatinization-inhibiting substance is heparin”, thus meeting the limitation of claim 14.
Regarding claims 15-17 and the limitations directed to the concentration of the platelet lysate, it is noted as set forth above regarding claim 12, Wagner teaches Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate (claimed range lies within the prior art range) (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claims 15-17.   
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05


Response to Remarks
Rejection under 35 USC 112:
Applicant’s amendment submitted June 27, 2022 obviates the previous rejection of claims 1-5, 10-12 and 14-17.  However, the amendment necessitated a new ground of rejection, as set forth above.

Rejection under 35 USC 102:
The rejection under 35 USC 102 has been withdrawn in view of Applicant’s claim amendments submitted June 27, 2022.


Rejections under 35 USC 103:
The rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Patel, and the rejection of claims 10-11 and 21, under 35 U.S.C. 103 as being unpatentable over Patel, in view of Wagner:
It is noted these rejections have been withdrawn in view of Applicant’s amendments submitted June 27, 2022.
As to Applicant’s remarks regarding the rejection of claims 1-5, 10-12, 14-17 and 21 under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Patel, and the newly amended limitation regarding the lyophilization of the platelet lysate material being free of heparin, as discussed at Applicant’s remarks (page 8), it is noted that Applicant’s remarks are not found persuasive for the reasons set forth above at the updated rejection, specifically noting that Wagner teaches the platelet lysate material used for forming the gel product is prepared without heparin (page 5, lines 22-25).  (page 3, lines 13-16; page 5, lines 22-25; page 6, lines 10-13; and page 15, lines 6-8).

As to Applicant’s remarks regarding the rejection of claims 1-5, 10-12, 14-17 and 21 under 35 U.S.C. 103 as being unpatentable over Wagner, in view of Patel, and the newly amended limitation regarding the lyophilized platelet lysate being provided to be reconstituted by addition of water at a place of use, as discussed at Applicant’s remarks (page 8), it is noted that Applicant’s remarks are not found persuasive for the reasons set forth above at the updated rejection. Specifically, it is noted this recitation is considered only to be an intended use recitation which does not further define or limit the lyophilization step. In this case, this limitation merely states the intended use of the lyophilized platelet lysate at the place of use.  As such, the limitation "provided to be reconstituted by addition of water at a place of use " does not affect the patentability of the claimed method.  Methods are defined by their constituent steps, not by an intended use or application. See MPEP 2111.02

Conclusion
No claim is allowed.  No claim is free of the art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633